In re Dillards Department Store, Inc.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Jefferson, *128524th Judicial District Court, Div. “0”, No. 487-737; to the Court of Appeal, Fifth Circuit, Nos. 97-C-0854, 98-CW-0264.
Granted. Judgment of the trial court is reversed. Summary judgment in favor of Relator is granted. Remanded to trial court for further proceedings consistent with this ruling.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
KIMBALL, J., not on panel.